Opinion by
Judge Peters:
After a careful examination of the very elaborate pleadings and arguments in this case, we conclude that as it appears from the answer and receipt filed as a part thereof that the marshal who made the distress for the taxes claimed did not before he made said distress tender to appellee a receipt specifying the taxable estate with which he was charged, the value, and amount thereof, and the tax due, as it was his duty to do under sec. 26 of the Act of February 26, 1868, to incorporate the town of Elizabethtown, and the court below correctly sustained the demurrer to part of the answer.
The constitutionality of said act, and the propriety of the finding of the jury, are questions not before us on this appeal, and upon which we express no opinion.
Judgment affirmed.